Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered November 7, 2007, awarding plaintiff $2,866,402.75 against defendants Maitland, Guida, International Registries and Oban, unanimously affirmed, with costs.
Since plaintiffs counsel’s opening statement at trial was not part of the evidence, it did not “open the door” to conversations between the decedent and the judgment debtors herein, or otherwise constitute a waiver of the provisions of CPLR 4519, concerning the subject memorandum of agreement (see Matter of Wood, 52 NY2d 139 [1981]; cf. Matter of Berardini, 238 App Div 433, 435 [1933], affd 263 NY 627 [1934]). Concur—Mazzarelli, J.P., Saxe, Friedman, Acosta and DeGrasse, JJ.